UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-20327
                          Summary Calendar


                       ELIZABETH ANN HOPSON,

                                               Plaintiff-Appellant,

                               VERSUS

         INTERNATIONAL HOUSE OF PANCAKES; MOHAMMAD AMIN,

                                               Defendants-Appellees.


            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-98-CV-1381)


                          October 6, 1999
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*

     In May 1998, Elizabeth Ann Hopson (Hopson) filed suit against

International House of Pancakes and Mohammad Amin (Amin) alleging
discrimination in employment on the grounds of gender in violation

of Title VII, 46 U.S.C. § 2000(e), et seq. and 42 U.S.C. §§ 1983

and 1991.   The International House of Pancakes was dismissed from

this suit in August 1998 by agreement of the parties.    In November

1998, defendant Amin filed his motion for summary judgment.       In

November 1998, the parties agreed to trial by the magistrate judge.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
In January 1999, the magistrate judge granted Amin’s motion for

summary judgment.   Hopson brings this appeal.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the magistrate judge in her Memorandum and Order filed February 1,

1999, we affirm the Final Judgment entered on February 1, 1999,

which dismissed all of Hopson’s claims against Amin on the merits.

               AFFIRMED.




                                 2